Opinion by
Mr. Justice Simpson,
The relevant facts in this case, and the question to be decided, are accurately set forth in appellant’s history of the case as follows: “This was an action commenced by foreign attachment in assumpsit. The sheriff, under that writ, seized several carloads of goods in the hands of the Pennsylvania Bailroad Company and the Baltimore and Ohio Bailroad Company. These goods had been shipped under negotiable bills of lading which were forwarded, with a draft attached thereto, to the Tenth National Bank for collection and, prior to the attachment of the goods, the sheriff [attempted to] attach those bills of lading in the hands of the bank [by leaving with it a copy of the writ]. All the garnishees duly entered their appearance. The two railroad companies subsequently filed petitions to dissolve the attachment on the ground that the bills of lading not having been surrendered, nor their negotiation enjoined, the attachment *394of the merchandise was invalid. The plaintiffs, in their answers, replied that the attachment of the bills of lading operated as an ‘enjoinder’ of the negotiation thereof, within the requirements of the law. The court made the rules absolute and the plaintiffs thereupon appealed to this court.”
We have decided this exact question antagonistically to appellants’ contention in Pottash et al v. Albany Oil Company, opinion filed herewith, [the preceding case] and need not here repeat what was there said.
The orders of the court below are affirmed.